 Case 2:21-cv-00044-JRG Document 32 Filed 07/14/21 Page 1 of 3 PageID #: 273




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

STINGRAY IP SOLUTIONS, LLC,

                     Plaintiff,
                                                    Civil Action No. 2:21-cv-00044-JRG
v.

SIGNIFY N.V.,
SIGNIFY (CHINA) INVESTMENT CO.,
LTD.,
SIGNIFY HONG KONG LIMITED,
SIGNIFY NETHERLANDS B.V., and
SIGNIFY POLAND SP. Z.O.O.,

                     Defendants.


                                  NOTICE OF APPEARANCE

       Please take notice that Wade Perrin of the law firm Alston & Bird LLP enters his

appearance as counsel for Defendant Signify N.V. (“Signify”) in the above-captioned case. Wade

Perrin is admitted to practice in this Court, and Signify respectfully requests that the Court take

note of this Notice of Appearance and make Wade Perrin one of its attorneys of record in this

lawsuit. Copies of all communications and other documents filed in the above-captioned case that

are not filed via ECF should be emailed or faxed to Wade Perrin at the address set forth below.




                                                1
Case 2:21-cv-00044-JRG Document 32 Filed 07/14/21 Page 2 of 3 PageID #: 274




DATED: July 14 , 2021         Respectfully submitted,
                              /s/ Wade Perrin
                              Wade Perrin (NJ Bar # 090802013)
                              ALSTON & BIRD LLP
                              90 Park Avenue; 15th Floor
                              New York, New York 10016-1387
                              Phone: 212.210.9400
                              Fax: 212.210.9444
                              Email: wade.perrin@alston.com

                              Attorney for Defendant Signify N.V.




                                      2
 Case 2:21-cv-00044-JRG Document 32 Filed 07/14/21 Page 3 of 3 PageID #: 275




                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been

served on July 14 , 2021, to all counsel of record who are deemed to have consented to electronic

service via the Court’s CM/ECF system per Local Rule CV-5(a)(3).


                                       /s/ Wade Perrin
                                       Wade Perrin




                                               3
